Title: From Thomas Jefferson to United States Congress, 30 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     Mar. 30. 1808.
                     To the Senate and House of Representatives  
                        
                        of the United States 
                     
                  
                  Since my messages of the 22d. instant letters have been recieved from our Ministers at Paris & London, extracts from which, with a letter to Genl. Armstrong from the french minister of foreign relations, & a letter from the British Envoy residing here, to the Secretary of State, I now communicate to Congress. They add to the materials for estimating the dispositions of those Governments towards this country. the proceedings of both indicate designs of drawing us, if possible, into the vortex of their contests; but every new information confirms the prudence of guarding against these designs, as it does of adhering to the precautionary system hitherto contemplated.
                  
                     Th: Jefferson 
                     
                     
                  
               